FILED
                             NOT FOR PUBLICATION                           MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JONATAN CARDENAS-NAVA,                           No. 12-70348

               Petitioner,                       Agency No. A095-447-113

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Jonatan Cardenas-Nava, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo questions of law. Ordonez v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
INS, 345 F.3d 777, 782 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Cardenas-Nava’s motion to

reopen on the ground that the evidence he submitted was insufficient to establish

prima facie eligibility for cancellation of removal where he did not articulate any

hardship to his new qualifying relative. See 8 U.S.C. § 1229b(b)(1)(D) (applicant

must establish that removal would result in exceptional and extremely unusual

hardship to a qualifying relative); see also Partap v. Holder, 603 F.3d 1173, 1175

(9th Cir. 2010) (per curiam) (no abuse of discretion in denying motion to remand

to apply for cancellation after the birth of a U.S. citizen child where petitioner “did

not tender any evidence showing exceptional and extremely unusual hardship”)

(internal quotation marks omitted).

      Cardenas-Nava’s contention that he is not required to submit evidence of

hardship to demonstrate prima facie eligibility for relief in a motion to reopen

before the BIA lacks merit. See 8 U.S.C. § 1229b(b)(1)(D); Ordonez, 345 F.3d at

785 (a motion to reopen will not be granted unless the applicant establishes a case

of prima facie eligibility for the underlying relief sought.)

      PETITION FOR REVIEW DENIED.




                                           2                                     12-70348